PER CURIAM.
Appellant seeks review of a final judgment of dissolution of marriage. After a careful examination of the record, we conclude that no abuse of discretion has been demonstrated with regard to either the decision as to the primary residence of the parties’ child or the amount of rehabilitative alimony. Accordingly, we affirm as to those issues. We conclude, further, that we lack jurisdiction to consider the challenge to the order, entered after the final judgment, addressing appellant’s request for an award of attorney fees.
AFFIRMED.
WOLF, WEBSTER and LAWRENCE, JJ., concur.